          Case 1:18-cv-11145-LTS-SLC Document 110 Filed 07/23/20 Page 1 of 2




                                                                                                                The Grace Building
                                                                                                       1114 Avenue of the Americas
                                                                                                         New York, NY 10036-7703
                                                                                                     t 212 775 8700 f 212 775 8800




                                                                                                            direct dial 212 775 8733
July 22, 2020                                                                                               direct fax 212 775 8816
                                                                                                    rpotter@kilpatricktownsend.com
VIA ECF

The Honorable Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 18A
New York, New York 10007-1312

            Re:      Letter-Motion to Seal
                     Coty Inc. et al v. Cosmopolitan Cosmetics Inc. et al., No. 18-CV-11145 (LTS)
                     (SLC) (S.D.N.Y.)

Dear Judge Cave:

        Pursuant to Your Honor’s Individual Practice Rule I.F, and the Protective Order (ECF
No. 59) entered by the Court on August 19, 2019, Plaintiffs respectfully request permission to
file under seal certain confidential documents being submitted for in camera review by the Court
as required by the Court’s July 2, 2020 order (Dkt. 103, the “Order”). Plaintiffs further request
permission to file under seal the accompanying joint cover letter (the “Joint Cover Letter”) and
explanatory exhibit (exhibit 1 thereto), each of which contain confidential excerpts from the
Plaintiffs’ license agreements. This motion is submitted in an abundance of caution, with
recognition that the Court has already ordered that these documents be submitted for in camera
review (see Order, ¶1(b)).

        As more fully explained in the Joint Cover Letter, the Parties have been unable to resolve
their dispute concerning the confidentiality and redaction of certain documents produced by
Plaintiffs and designated as Confidential or Highly Confidential – Attorneys’ Eyes Only under
the Protective Order. Accordingly, pursuant to the Order, Plaintiffs are submitting the following
documents for in camera review by Your Honor:

               i.    Two (2) sets of Plaintiffs’ five (5) license and related agreements, including one
                     set that has no redactions to any of the provisions specifically challenged by
                     Cosmopolitan, and one set containing Plaintiffs’ proposed redactions to these
                     provisions;1 (Exs. 2-11)


1
    In both sets, Plaintiffs have left redacted any provisions that are not in dispute.



          ANCHORAGE ATLANTA AUGUSTA BEIJING CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO

             SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
      Case 1:18-cv-11145-LTS-SLC Document 110 Filed 07/23/20 Page 2 of 2


Hon. Sarah L. Cave
July 22, 2020
Page 2

         ii.   Fourteen (14) additional documents produced by Plaintiffs and designated as
               Highly Confidential – Attorneys’ Eyes Only; (Exs. 12-25) and
        iii.   Plaintiffs’ responses and objections to four (4) sets of Cosmopolitan’s requests for
               admission, which are designated Confidential (Exs. 26-29).

        Because such documents have been designated by Plaintiffs as “Confidential” or “Highly
Confidential – Attorneys’ Eyes Only” under the Protective Order, contain confidential
information from such documents, or, in the case of the unredacted license agreements, have not
been produced at all, Plaintiffs respectfully request that this motion to seal these documents at
the ex parte level be granted.

                                                             Respectfully Submitted,

                                                             /s/ Robert N. Potter

                                                             Robert N. Potter

cc:    All Counsel of Record (via ECF)

                        Plaintiffs' first Letter-Motion to seal (ECF No. 106) is terminated as filed in error
                        and corrected Letter-Motion to seal (ECF No. 107) is GRANTED. The Court will
                        review the sealed documents in due course. The parties are directed to, in the
                        interim, move forward with the rest of discovery.

                        The Clerk of Court is respectfully directed to close ECF Nos. 106 and 107.

                        SO-ORDERED 7/23/2020
